Case 4:19-cr-00450 Document1 Filed on 06/12/19 in TXSD Page 1 of 3

United States Courts

UNITED STATES DISTRICT COURT Southern Distt of Texas
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION JUN 12 2019

. , Clerk of Court
UNITED STATES OF AMERICA § David J. Bradley, Clerk of Cou

V. g CRIMINAL NO.
JEFFREY STERN g (UNDER SEAL)
INDICTMENT 19 CR 4 5 0
COUNT ONE

(Willfully Filing False Tax Return —
26 U.S.C. § 7206(1))

1. On or about the dates shown below, in the Houston Division of the

Southern District of Texas and elsewhere,
JEFFREY STERN,

Defendant herein, did willfully make and subscribe a U.S. Individual Income Tax
Return, IRS Form 1040, and related Schedules, for the following calendar year set
forth below and filed with the Internal Revenue Service on or about the date
indicated below, which return contained and was verified by a written declaration
that it was made under the penalties of perjury, and which Defendant did not
believe to be true and correct as to every material matter in that Defendant: (a)
reported that Other expenses, REFERRAL FEES, on Schedule C, Part V of Form

1040 was the amount indicated below, whereas, as he then and there knew and
 

Case 4:19-cr-00450 Document1 Filed on 06/12/19 in TXSD Page 2 of 3

believed, the amount of Other expenses, REFERRAL FEES, on Schedule C, Part
V of Form 1040 was substantially less; (b) reported that Other expenses on
Schedule C, Line 27a of Form 1040 was the amount indicated below, whereas, as
he then and there knew and believed, the amount of Other expenses on Schedule C,
Line 27a of Form 1040 was substantially less; (c) reported that Expenses,

' Advertising, reported on Schedule C, Line 8, was the amount indicated below,
whereas, as he then and there knew and believed, the amount of Expenses,
Advertising, reported on Schedule C, Line 8 was substantially less; (d) Net profit,
reported on Schedule C, Line 31 and Business income, reported on Form 1040,
Line 12, was the amount indicated below, whereas, as he then and there knew and
believed, the amount of Net profit on Schedule C, Line 31 and Business income on
Form 1040, Line 12, was substantially greater; and (e) reported that total tax on
Form 1040, Line 61 was the amount indicated below, whereas, as he then and there

knew and believed, the amount of total tax on Form 1040, Line 61 was

substantially greater:

  

obi

 

2012 —*| June 27, 2013 | $2,333,421 $11,528,470 $999,371 $3,212,038 | $1,192,095

 

 

 
Case 4:19-cr-00450 Document1 Filed on 06/12/19 in TXSD Page 3 of 3

In violation of Title 26, United States Code, Section 7206(1).

A TRUE BILL:

ORIGINAL SIGNATURE ON FILE

FOREPERSON OF THE GRAND JURY

RYAN K. PATRICK
UNITED STATES ATTORNEY

Robert S. Johnson
Assistant United States Attorney

 
